Citation Nr: 1705896	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the reduction in the evaluation of service-connected bilateral hearing loss, from 40 percent to 10 percent, with an effective date of May 1, 2016, was proper.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from August 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In July 2015 the Veteran underwent VA examination in connection with his claim.  At the time he had audiometric testing that revealed right ear hearing loss puretone thresholds in decibels of 50 at 1000 hertz, 50 at 2000 hertz, 60 at 3000 hertz, and 70 at 4000 hertz.  His average hearing loss was 58 decibels in the right ear.  His left ear hearing was a loss of 105 or more at all hertz levels.  The Veteran's speech discrimination score using the Maryland CNC word list was 92 percent in the right ear and 0 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  Based on this audiometric testing, the RO proposed to reduce the Veteran's disability level for his service-connected hearing loss from 40 percent to 10 percent in September 2015.

In response to the proposed reduction, the Veteran asserted that when he underwent VA examination his right ear was infected and that he was in pain during the testing.  He indicated that the VA examiners did not finish the testing due to pain symptoms, suggesting the results were invalid.  

The Veteran also submitted private audiometric testing from August 2015 (one month after the VA examination) that showed worsening hearing.  The Veteran's hearing loss puretone thresholds in decibels for the right ear were 85 at 1000 hertz, 90 at 2000 hertz, 100 at 3000 hertz, and 110 at 4000 hertz.  Speech discrimination testing was not performed using the Maryland CNC test.  Both the July 2015 and August 2015 audiogram reports indicated that the results were valid.  Nonetheless, the RO found that since the August 2015 testing did not use the Maryland CNC test the testing was invalid for rating purposes.  

However, given the Veteran's allegation that the July 2015 VA testing was not accurate due to the Veteran's pain and ear infection, combined with the marked difference in hearing between audiograms performed one month apart, the Board finds that remand is necessary to secure updated VA audiometric testing.  

Additionally, as Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from February 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO should also ensure that all private treatment records have been obtained, with the Veteran's assistance.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from February 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  With the Veteran's assistance, obtain any private treatment records, to include any updated treatment notes for hearing loss and any audiometric testing.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

3.  Schedule the Veteran for another VA examination to determine the current severity of his service-connected bilateral hearing loss.  In evaluating the Veteran's hearing loss, the VA examiner should provide current audiometric testing to include Maryland CNC speech discrimination testing.  

4.  Thereafter, re-adjudicate the issue of whether the reduction in the evaluation of bilateral hearing loss, from 40 percent to 10 percent, with an effective date of May 1, 2016, was proper.  If the benefit sought on appeal remains denied, issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




